Strout, J.
This is a writ of entry. On July 1, 1871, the Somerset Eailroad Company made a mortgage of its franchise and railroad property to trustees to secure the payment of bonds. The-trustees under the mortgage bring this suit to recover possessiion of all the property embraced in that mortgage. It is brought against various servants and officers of the Somerset Eailway. The conditions of the mortgage having been broken, the mortgage bond-holders in 1883 organized a new corporation, under *103the statute, by the name of the Somerset Railway; and that corporation in accordance with the statute took possession of all the mortgaged property on the first day of September, 1883, and has ever since retained possession, and operated the road. On the eighth day of July, 1884, it purchased, at execution sale, the equity of redemption from the mortgage, from which sale no redemption has been had. By the statute, the Somerset Railway represents all the mortgage bond-holders, and its title to and possession of the property described in the mortgage enures to their benefit. Having acquired the equity of redemption, once held by the mortgagor, there is no occasion for a foreclosure of the mortgage. The cestuis que trustent under the mortgage, and the real owners, now that the equity of redemption from the mortgage has been acquired, have a sufficient title to the property ; and being in undisturbed possession and use of the same, the trustees, who have no beneficial interest, cannot maintain an action to dispossess them.
The rights of all parties are fully discussed and determined in the ease of Somerset Railway, in equity, v. Lewis Pierce, et als., argued with this case. Another suit to recover possession of the property is pending in Somerset county, which, by the agreement of parties, is to abide the result in this. According to the terms of the report, the entry in this suit and in the Somerset suit must be,

Judgment for defendants.